Citation Nr: 1048326	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

What initial evaluation is warranted for posttraumatic stress 
disorder (PTSD) with alcoholism from November 24, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2007 rating decision by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Philadelphia, 
Pennsylvania, that granted service connection for PTSD and 
assigned an initial evaluation of 30 percent, effective November 
2006.

The Veteran failed to appear for his requested Board video 
teleconference hearing, which a September 2010 RO letter informed 
him was scheduled for October 5, 2010.  There is no indication in 
the claims file that he did not receive the letter, or any 
evidence of him having requested that the hearing be rescheduled.  
Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.702 (2010).


FINDING OF FACT

Since November 24, 2006, the preponderance of the probative 
evidence shows the Veteran's posttraumatic stress disorder with 
alcoholism has not been manifested by occupational and social 
impairment with reduced reliability and productivity at any time 
during the current rating period.


CONCLUSION OF LAW

Since November 24, 2006, the requirements for an initial 
evaluation higher than 30 percent for posttraumatic stress 
disorder with alcoholism are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 
3.655(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  Consequently, discussion of VA's compliance with 
VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that the rule from Francisco does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability, as is the case with the Veteran's PTSD.  Rather, at 
the time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. at 
126.

Analysis

As noted in the Introduction, the RO assigned an initial rating 
of 30 percent for posttraumatic stress disorder with alcoholism, 
which the Veteran appealed.  Mental disorders are rated under the 
criteria found in 38 C.F.R. § 4.130.  These criteria provide 
that, PTSD symptoms that produce occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss, warrants 
a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9144.

Symptomatology which produces occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships warrants an evaluation of 50 
percent.  Id.

A May 2007 report from the Vet Center where the Veteran started 
treatment in 2006 notes complaints of nightmares several times a 
week, hypervigilence, sleep disturbance, anger, irritability, and 
alcoholism.  The Veteran noted he got approximately four hours of 
sleep a night.

A May 2007 VA examination report notes the examination was 
conducted by a psychologist.  The Veteran reported that he had 
been married for 37 years, and he had three children.  He noted 
that he did not have a close emotional relationship with his wife 
or children.  He reported having several friends, but he did not 
socialize with them because of his work hours.  Mental status 
examination revealed the Veteran's attitude towards the examiner 
as cooperative.  His speech was unremarkable.  His affect was 
constricted, and his mood was anxious and depressed.  The 
Veteran's attention was intact, he was able to do serial sevens 
and spell a word forward and backwards.  His thought process was 
unremarkable, but content reflected ruminations.  His judgment 
and insight were intact.  The Veteran denied hallucinations, 
obsessive/ritualistic behavior, panic attacks, and homicidal 
ideation.  Remote, recent, and immediate memory were normal.  He 
noted no problems with his ability to maintain personal hygiene 
or in caring for his activities of daily living.  He reported 
being employed full time as a casino supervisor.  The examiner 
rendered Axis I diagnoses of chronic PTSD of moderate severity 
and alcohol dependence secondary to the PTSD.  Axis V, Global 
Assessment of Functioning (GAF), was assessed as 60.

A June 2007 Compensation and Pension examination report notes the 
interview was conducted by a licensed social worker.  The Veteran 
reported a history of being married to the same wife since 1970.  
They had three adult children and seven grandchildren.  The 
Veteran noted his marriage was good, and that he was employed 
full time as a casino supervisor, a job he had performed for the 
last 26 years.  He reported that he had never been fired from a 
job or experienced long periods of unemployment.  The Veteran 
denied taking psychiatric medication.  He denied ever being a 
psychiatric inpatient.  He did not receive any treatment for his 
PTSD until 2006.  He reported drinking two six-packs of beer a 
week, but had drank heavier in the past.  The Veteran reported 
that he had to drink himself to sleep, and he only slept a couple 
of hours a night.  He noted nightmares two or three times a week.  
His appetite was normal, but he endorsed feelings of 
hopelessness, depression, and worthlessness.  The Veteran denied 
hallucinations and suicidal ideation, but he admitted to a great 
deal of disassociation.  

Mental status examination revealed that the Veteran's thoughts 
were logically connected, he was alert and fully oriented, and 
his short-term memory was better than his long-term memory.  
Judgment and insight were intact.  The appellant reported that he 
was constantly uncomfortable at work because of the number of 
Asians around him.  If he had a choice, he would avoid them 
altogether.  He reported being able to concentrate, and he had 
learned to control his temper during times of arousal.  He used 
avoidance techniques in order not to deal with his Vietnam 
experiences.  He did not watch the news, and he avoided large 
crowds.  The smell of Asian food triggered him, and he could even 
smell it in his nightmares.  The Veteran reported having heart 
palpitations when reminded of the war.  The Veteran felt that he 
was part of his community, but he found it difficult to express 
and experience emotion, and at times felt numbness.  The social 
worker noted an Axis I diagnoses of PTSD and alcohol dependence.  
A global assessment of functioning score of 48 was assigned.

In November 2007, Anton Kemps, M.D., reported that the appellant 
was on medication for posttraumatic stress disorder.

The Board first notes the disparity in global assessment of 
functioning scores assessed by the social worker in July 2007 and 
the psychologist in May 2007.  The global assessment of 
functioning score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
A global assessment of functioning score of 48 is near the top 
end of the range of 41 - 50, and is indicative of severe symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting); or, any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep a job ).  
A global assessment of functioning score of 60 is at the top end 
of the range of 51 - 60, and is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks ); or, moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

The global assessment of functioning score is only one facet of 
determining the severity of an acquired mental disorder.  
Nonetheless, the Board finds that the findings, as noted at both 
examinations, show that the preponderance of the evidence shows 
that the global assessment of functioning score of 60 is more 
accurate, and that the disability due to Veteran's posttraumatic 
stress disorder most nearly approximates the assigned 30 percent 
rating as of July 2007.  38 C.F.R. § 4.7.  

Entitlement to a higher rating was not met or approximated, as 
the examination reports note only one of the criteria of the 50 
percent rating, i.e., disturbance of mood.  The 30 percent 
criteria, however, also address a depressed mood, as well as the 
other symptoms endorsed by the Veteran.  Further, while the 
Veteran's ability to maintain relationships is impaired, as 
indicated by his emotional distance and sometimes numbness, he 
still is married and he reports having several friends.  He cited 
the demands of his work as the reason for not socializing.  He 
reports being employed full time, notwithstanding his 
posttraumatic stress disorder.  Thus, the Board finds the 
Veteran's PTSD more nearly approximated his assigned 30 percent 
rating as of the July 2007 examination.  38 C.F.R. § 4.7.

Following receipt of the Veteran's notice of disagreement, 
another VA examination was scheduled.  A June 2010 RO letter 
informed the Veteran the examination had been requested and that 
he would be contacted by a medical center.  The VA medical 
facility informed the RO in June 2010 that the Veteran failed to 
report for his scheduled examination.  There is no evidence in 
the claims file that he asked for the examination to be 
rescheduled.

When a claimant fails to report for an examination scheduled in 
conjunction with any original claim, the claim shall be rated on 
the evidence of record.  38 C.F.R. § 3.655(b).  The total 
evidence of record is as set forth above.  The Veteran's June 
2010 response to the RO Duty To Assist Letter, also dated in June 
2010, notes that he had no further evidence to request or submit.

In light of the discussion above, the Board finds the 
preponderance of the evidence of record shows his PTSD most 
nearly approximates a 30 percent rating.  38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411.  The Board finds further that there 
is no factual basis for a staged rating at any time during this 
initial rating period.

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).




ORDER

Entitlement to an initial evaluation higher than 30 percent for 
PTSD with alcoholism is denied for any period since November 24, 
2006.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


